Title: To Thomas Jefferson from James Brown, 31 October 1791
From: Brown, James
To: Jefferson, Thomas



Dear Sir
Richmond 31st. Octbo 1791

I did myself the Honor of writing you a few days ago to which I crave your reference. I am this night favored with your letter of the 25t. covering a Bank Bill for Fifty Dollars which is to your Credit. I observe the further paiments alloted for me which is well. The inclosed or annexed Copy of a letter from Mr. Short has just got to hand. I beg you will write me as soon as possible what you think I had best do, that an immediate investment take place should you recommend it.—With much Respect & great consideration I am Sir your Obet: Hl: Srt,

James Brown

